Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 1 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 2 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 3 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 4 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 5 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 6 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 7 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 8 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 9 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 10 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 11 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 12 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 13 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 14 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 15 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 16 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 17 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 18 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 19 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 20 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 21 of 53




              EXHIBIT A
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 22 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 23 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 24 of 53




               EXHIBIT B
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 25 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 26 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 27 of 53




               EXHIBIT C
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 28 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 29 of 53




              EXHIBIT D
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 30 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 31 of 53




               EXHIBIT E
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 32 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 33 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 34 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 35 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 36 of 53




               EXHIBIT F
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 37 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 38 of 53




              EXHIBIT G
                Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 39 of 53


From: Izabella Vradinskiy <iv44seasons@gmail.com>  
Sent: Thursday, September 27, 2018 2:54 PM 
To: James McNutt <jmcnutt@superiordistribution.net>; Christopher Harrison <charrison@alside.com> 
Subject: Fwd: ORDER ACKNOWLEDGMENT for FOUR SEASONS CONSTR GRP, INC. ‐‐ #12593004 

Hi Jim

The price for hips is not correct. its supposed to be $44.15. It is not only this PO, its every PO this week. Can
you please fix all POs?

regards


Izabella Vradinskiy
4 Seasons Construction Group
5 Star Restoration
111 Buck Rd, Suite 700
Huntingdon Valley PA 19006
215-355-5767
215-355-5764 (fax)

---------- Forwarded message ----------
From: <Michael.Ventura@superiordistribution.net>
Date: Thu, Sep 27, 2018 at 3:21 PM
Subject: ORDER ACKNOWLEDGMENT for FOUR SEASONS CONSTR GRP, INC. -- #12593004
To: iv44seasons@gmail.com


View form(s) using Adobe Acrobat Reader. To download, visit http://www.adobe.com




                                                         1
                        Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 40 of 53
                                                                                  ORDER ACKNOWLEDGMENT
                                                                                             12593004
     SUPERIOR DISTRIBUTION - COLLINGDALE                                                       Account:    FOU20140 0001
     414 MACDADE BLVD
     COLLINGDALE, PA 19023                                                                      Branch:    PABRI
     FAX (610)-586-1595 USA                                                                      Phone:    (215)-355-5767
     Phone: (484)-496-2114                                                                         Fax:    (215)-355-5764



            BILL TO:                                                           SHIP TO:
            FOUR SEASONS CONSTR GRP, INC.                                      FOUR SEASONS CONSTR GRP, INC.
            111 BUCK ROAD                                                      38 MONTICELLO DR
            SUITE 700                                                          ANYTIME DROP
            HUNTINGDON PA 19006                                                SICKLERVILLE NJ 08081

                                                                                                                      Page 1 of 2
PO: 38 MONTICELLO                       REF:                                   JOB:
ORDER DATE: 09/25/18          SALES   J MCNUTT    TYPE: WHSE                 SHIP VIA: GROUND DROP   FRT TERM:
EXP DELV DATE:10/03/18       AGENTS               ORDERED BY:
                                      M VENTURA   CREATED BY: Mventura

  QUANTITY        UOM             ITEM/DESCRIPTION                                               PRICE/UOM         AMOUNT
              1    EA        O716                           7/16" 4' X 8'                            19.65 /EA              19.65
                             OSB
                             1/EA Loc:YARD

            64     BD        GAFTHAROGBA                 3 BD/SQ BALTIMORE                           26.33 /BD         1,685.12
                             GAF TIMBERLINE HD AR OYSTER GRAY
                             64/BD Loc:YARD

              4    BD        GAFSAROG                    12" 25'/BD                              46.9681 /BD            187.87
                             GAF SEAL-A-RIDGE OYSTER GRAY
                             4/BD Loc:YARD

              5    RL        F15                                                                     14.10 /RL              70.50
                             FELT 15#
                             5/RL Loc:YARD

              3    RL        QXFVR                        20'                                        24.95 /RL              74.85
                             QUARRIX FLEX ROLL RIDGE VENT
                             3/RL Loc:YARD

            25     PC        BERC35S16WH                 10' .016                                     2.98 /PC              74.50
                             BERGER C3.5 ALUMINUM DRIP EDGE SPEC WHT
                             SPECIAL WHITE
                             25/PC Loc:YARD

              2    RL        CARWIP100                     2 SQ/RL                                   35.75 /RL              71.50
                             CARLISLE WIP 100 ICE & WATER SHIELD
                             2/RL Loc:YARD

              2    EA        NATS1147200                    1-1/4" 7200/BX                           24.17 /EA              48.34
                             NAT STINGER COIL NAIL
                             0136072
                             2/EA Loc:YARD




PRINTED: 09/27/18 14:21:06
                       Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 41 of 53
                                                                                    ORDER ACKNOWLEDGMENT
                                                                                             12593004
     SUPERIOR DISTRIBUTION - COLLINGDALE                                                      Account:   FOU20140 0001
     414 MACDADE BLVD
     COLLINGDALE, PA 19023                                                                     Branch:   PABRI
     FAX (610)-586-1595 USA                                                                     Phone:   (215)-355-5767
     Phone: (484)-496-2114                                                                        Fax:   (215)-355-5764



            BILL TO:                                                           SHIP TO:
            FOUR SEASONS CONSTR GRP, INC.                                      FOUR SEASONS CONSTR GRP, INC.
            111 BUCK ROAD                                                      38 MONTICELLO DR
            SUITE 700                                                          ANYTIME DROP
            HUNTINGDON PA 19006                                                SICKLERVILLE NJ 08081

                                                                                                                    Page 2 of 2
PO: 38 MONTICELLO                        REF:                                 JOB:
ORDER DATE: 09/25/18          SALES    J MCNUTT     TYPE: WHSE              SHIP VIA: GROUND DROP   FRT TERM:
EXP DELV DATE:10/03/18       AGENTS                 ORDERED BY:
                                       M VENTURA    CREATED BY: Mventura

  QUANTITY       UOM              ITEM/DESCRIPTION                                              PRICE/UOM        AMOUNT

                                      SUBTOTAL                                                                       2,232.33

                                      Sales Tax                                     6.625%                            147.90

                             ALL ORDERS ARE SUBJECT TO CREDIT APPROVAL PRIOR TO SHIPMENT.
                             ALL ORDERS ARE SUBJECT TO STANDARD TERMS UNLESS OTHERWISE
                             APPROVED. THIS QUOTE IS VALID FOR 30 DAYS FROM CREATION DATE
                             UNLESS OTHERWISE NOTED IN WRITING BY MANAGEMENT.




   PAYMENT TERMS:                                                                             Balance             $2,380.23
   1% 10TH, NET 30TH

PRINTED: 09/27/18 14:21:06             Weight: 5,205.00                Load: 2.09
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 42 of 53




              EXHIBIT H
                 Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 43 of 53


Ashe, Kristen M.

From:                             Izabella Vradinskiy <iv44seasons@gmail.com>
Sent:                             Monday, November 27, 2017 1:27 PM
To:                               James McNutt
Cc:                               Michael Goldstein; Christopher Harrison
Subject:                          Re: Paperwork for the Princeton Project


thank you very much!


Izabella Vradinskiy
4 Seasons Construction Group
5 Star Restoration
111 Buck Rd, Suite 700
Huntingdon Valley PA 19006
215-355-5767
215-355-5764 (fax)

On Mon, Nov 27, 2017 at 1:18 PM, James McNutt <JMcNutt@alside.com> wrote:

Hi Izabella,

 

Hope your Thanksgiving was good as well. I’ll get this notarized today & back to you.

Also, my regular cell phone is being replaced‐ you can call me at 215‐720‐8030 until my new phone arrives.

 

Thanks,

Jim

From: Izabella Vradinskiy [mailto:iv44seasons@gmail.com]  
Sent: Monday, November 27, 2017 12:45 PM 
To: Christopher Harrison; James McNutt 
Subject: Paperwork for the Princeton Project




Good afternoon gentlemen,



First of all, Happy Thanksgiving to both of you! Hope you enjoyed it!


                                                             1
                      Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 44 of 53



The paperwork attached is for the big Princeton job. They want to make sure that you got paid. Can you please
fill this out and notarize it, so we can get paid for this job?



I appreciate your time.



Regards




Izabella Vradinskiy

4 Seasons Construction Group

5 Star Restoration

111 Buck Rd, Suite 700

Huntingdon Valley PA 19006

215-355-5767

215-355-5764 (fax)


James McNutt | Territory Sales Manager | Alside Exterior Building Products | P (610) 264-8593 | F (610) 264-4170 |
www.alside.com

CONFIDENTIALITY NOTICE: This e-mail transmittal message, including any attachments, is for the sole use of the intended recipient(s) and may
contain confidential and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended
recipient, please contact the sender and destroy all copies of this e-mail.




                                                                            2
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 45 of 53




                EXHIBIT I
                Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 46 of 53


From: Izabella Vradinskiy <iv44seasons@gmail.com>  
Sent: Thursday, October 18, 2018 11:22 AM 
To: James McNutt <jmcnutt@superiordistribution.net>; Christopher Harrison <charrison@alside.com> 
Subject: 60 Melrose 

Good morning,

We were a little short and my guys purchased materials from the Trenton Branch. Th invoice is attached. Can
you please adjust the prices?
Also, still waiting for the original invoice to get revised.

regards


Izabella Vradinskiy
4 Seasons Construction Group
5 Star Restoration
111 Buck Rd, Suite 700
Huntingdon Valley PA 19006
215-355-5767
215-355-5764 (fax)




                                                        1
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 47 of 53
Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 48 of 53




                EXHIBIT J
                Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 49 of 53



From: Izabella Vradinskiy <iv44seasons@gmail.com>  
Sent: Thursday, October 25, 2018 8:27 PM 
To: James McNutt <jmcnutt@superiordistribution.net>; Christopher Harrison <charrison@alside.com> 
Subject: Fwd: Acct No. FOU20140: Your Invoices From SUPERIOR DISTRIBUTION are Attached 

Gentlemen,

there are some invoices that need to be adjusted. one of them is attached. its granby ln. another one was
plywood purchase which I emailed to Chris today.
tomorrow Tammy will be sending weekly invoice to me. please make sure that the correction or credits will be
posted before hand.

thanks you


Izabella Vradinskiy
4 Seasons Construction Group
5 Star Restoration
111 Buck Rd, Suite 700
Huntingdon Valley PA 19006
215-355-5767
215-355-5764 (fax)

---------- Forwarded message ---------
From: SUPERIOR DISTRIBUTION <srsicorp@billtrust.com>
Date: Thu, Oct 25, 2018 at 7:45 PM
Subject: Acct No. FOU20140: Your Invoices From SUPERIOR DISTRIBUTION are Attached
To: <iv44seasons@gmail.com>




SUPERIOR DISTRIBUTION


Dear Four Seasons Constr Grp, Inc.,

 Attached are your invoices from SUPERIOR DISTRIBUTION.


   Account Number : FOU20140

          INVOICE NUMBER                   PO NUMBER                   AMOUNT
             12817360-001                   8 ENDERLY                  $1,635.06
             12817448-001                16 GAMEWELL LN                $1,760.34
             12871698-001                  Granby Lane                  $107.94

                                                        1
                          Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 50 of 53
                        12817448-001               16 GAMEWELL LN                           $1,760.34
                        12871698-001                 Granby Lane                             $107.94


  Want to save some time and effort? We now can provide your invoice information in an
  Easy Import file so you can import invoice information directly into your accounting system.
  Click Here to find out more and get setup today.


  Please Note: We use the industry standard PDF format for storing and displaying bills. This makes it very easy
  to print or save your bill to your PC. If you're unable to view this attachment, please click here to get the latest
  version of the free Acrobat Reader.




Sincerely,
SUPERIOR DISTRIBUTION

   Right-click here t
   pictures. To help
   priv acy , Outlook
   auto matic downlo
   picture from the




                                                                        2
                        Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 51 of 53INVOICE
                                                                                                  Invoice # :                           12817360-001
                                                                                                  Invoice Date :                              10/25/18
                                                                                                  Account # :                              FOU20140
           SUPERIOR DISTRIBUTION - COLLINGDALE                                                    Branch :                                      PABRI
           414 MACDADE BLVD
           COLLINGDALE, PA 19023                                                                  Phone # :                            (215)-355-5767
           FAX (610)-586-1595                                                                     Fax # :                              (215)-355-5764
           Phone: (484)-496-2114
                                                                                                  Delivery # :                          12817360-001
                                                                                                                       REMIT TO:

                                                                                                  SUPERIOR DISTRIBUTION
                                                                                                  P.O. BOX 405850
                                                                                                  ATLANTA, GA 30384-5850
            BILL TO:                                                                              (833)-290-7459


                                                                                     SHIP TO: 1

            FOUR SEASONS CONSTR GRP, INC.                                            FOUR SEASONS CONSTR GRP, INC.
            111 BUCK ROAD                                                            8 ENDERLY LN
            SUITE 700
            HUNTINGDON, PA 19006                                                     ANYTIME DROP
                                                                                     WILLINGBORO, NJ 08046

         PO NUMBER                 REFERENCE NUMBER                      JOB NUMBER                ORDER DATE       SHIP DATE           SALES
         8 ENDERLY                                                                                   10/18/18        10/23/18         J MCNUTT
     AGENTS             ORDER TYPE             ORDERED BY             SHIP VIA                    FREIGHT TERM                      CREATED BY
   M VENTURA              WHSE                                    GROUND DROP                                                        Mventura
   QTY       QTY                                                                              CONVERTED                               EXTENDED
                         UOM                        ITEM / DESCRIPTION                                             PRICE / UOM
 ORDERED   SHIPPED                                                                               QTY                                   AMOUNT
    1         1           EA   O716                                                                 1.00 /EA            19.65 /EA             19.65
                               OSB
                               7/16" 4' X 8'

    48           48       BD GAFTHARSHWBA                                                            48.00 /BD          26.33 /BD            1,263.84
                             GAF TIMBERLINE HD AR SHAKEWOOD
                             3 BD/SQ BALTIMORE

     2            2       BD GAFRS25ARGCMY                                                            2.00 /BD          24.00 /BD                 48.00
                             GAF ROYAL SOVEREIGN 25 AR GOLDEN CEDAR
                             3 BD/SQ MYERSTOWN

     4            4       RL   F15                                                                    4.00 /RL          14.10 /RL                 56.40
                               FELT 15#

     2            2       RL   QXFVR                                                                  2.00 /RL          24.95 /RL                 49.90
                               QUARRIX FLEX ROLL RIDGE VENT
                               20'

     2            2       RL   CARWIP100                                                              2.00 /RL          35.75 /RL                 71.50
                               CARLISLE WIP 100 ICE & WATER SHIELD
                               2 SQ/RL

     1            1       EA   NATS1147200                                                            1.00 /EA          24.17 /EA                 24.17
                               NAT STINGER COIL NAIL
                               0136072
                               1-1/4" 7200/BX

                               ******SUB-TOTAL******                                                                                         1,533.46

                               Sales Tax                                                               6.625%                                    101.60



                                Thank you for your business! If our service or your total experience
                                   with our company did not meet your needs or expectations,
                          please email us at customerfeedback@srsicorp.com or call us at 469-854-2542.




TERMS: 1% 10TH, NET 30TH Due Date: 11/30/18
                                                                                                                   BALANCE                 $1,635.06
You may deduct 15.33 if paid by 11/10/18


              TO VIEW AND PAY ONLINE GO TO:     https://srsicorp.billtrust.com USE THIS ENROLLMENT TOKEN:   PHL XHB BSH
                                                                                                                                         Page 1 of 1
                        Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 52 of 53INVOICE
                                                                                                  Invoice # :                            12817448-001
                                                                                                  Invoice Date :                               10/25/18
                                                                                                  Account # :                               FOU20140
           SUPERIOR DISTRIBUTION - COLLINGDALE                                                    Branch :                                       PABRI
           414 MACDADE BLVD
           COLLINGDALE, PA 19023                                                                  Phone # :                             (215)-355-5767
           FAX (610)-586-1595                                                                     Fax # :                               (215)-355-5764
           Phone: (484)-496-2114
                                                                                                  Delivery # :                           12817448-001
                                                                                                                       REMIT TO:

                                                                                                  SUPERIOR DISTRIBUTION
                                                                                                  P.O. BOX 405850
                                                                                                  ATLANTA, GA 30384-5850
            BILL TO:                                                                              (833)-290-7459


                                                                                     SHIP TO: 1

            FOUR SEASONS CONSTR GRP, INC.                                            FOUR SEASONS CONSTR GRP, INC.
            111 BUCK ROAD                                                            16 GAMEWELL LN
            SUITE 700
            HUNTINGDON, PA 19006                                                     ANYTIME DROP
                                                                                     WILLINGBORO, NJ 08046

         PO NUMBER                 REFERENCE NUMBER                      JOB NUMBER                ORDER DATE       SHIP DATE            SALES
     16 GAMEWELL LN                                                                                  10/18/18        10/23/18          J MCNUTT
     AGENTS             ORDER TYPE             ORDERED BY             SHIP VIA                    FREIGHT TERM                       CREATED BY
   M VENTURA              WHSE                                    GROUND DROP                                                         Mventura
   QTY       QTY                                                                              CONVERTED                                EXTENDED
                         UOM                        ITEM / DESCRIPTION                                             PRICE / UOM
 ORDERED   SHIPPED                                                                               QTY                                    AMOUNT
    2         2           EA   O716                                                                 2.00 /EA            19.65 /EA              39.30
                               OSB
                               7/16" 4' X 8'

    49           49       BD GAFTHARHIMY                                                             49.00 /BD          26.33 /BD             1,290.17
                             GAF TIMBERLINE HD AR HICKORY
                             3 BD/SQ MYERSTOWN

     2            2       BD GAFRS25ARAUBMY                                                           2.00 /BD          24.00 /BD                  48.00
                             GAF ROYAL SOVEREIGN 25 AR AUTUMN BROWN
                             3 BD/SQ MYERSTOWN

     4            4       RL   F15                                                                    4.00 /RL          14.10 /RL                  56.40
                               FELT 15#

     2            2       RL   QXFVR                                                                  2.00 /RL          24.95 /RL                  49.90
                               QUARRIX FLEX ROLL RIDGE VENT
                               20'

    24           24       PC BERDEC35BR                                                              24.00 /PC            2.98 /PC                 71.52
                             BERGER C3.5 DRIP EDGE BROWN
                             1-7/8" X 1-1/2" X 10'

     2            2       RL   CARWIP100                                                              2.00 /RL          35.75 /RL                  71.50
                               CARLISLE WIP 100 ICE & WATER SHIELD
                               2 SQ/RL

     1            1       EA   NATS1147200                                                            1.00 /EA          24.17 /EA                  24.17
                               NAT STINGER COIL NAIL
                               0136072
                               1-1/4" 7200/BX

                               ******SUB-TOTAL******                                                                                          1,650.96

                               Sales Tax                                                               6.625%                                     109.38




TERMS: 1% 10TH, NET 30TH Due Date: 11/30/18
                                                                                                                   BALANCE                  $1,760.34
You may deduct 16.51 if paid by 11/10/18


              TO VIEW AND PAY ONLINE GO TO:     https://srsicorp.billtrust.com USE THIS ENROLLMENT TOKEN:   PHL XHB BSH
                                                                                                                                          Page 1 of 1
                        Case 2:18-cv-05430-GAM Document 1 Filed 12/17/18 Page 53 of 53INVOICE
                                                                                                                                Invoice # :                                            12871698-001
                                                                                                                                Invoice Date :                                               10/25/18
                                                                                                                                Account # :                                               FOU20140
            SUPERIOR DISTRIBUTION - TRENTON                                                                                     Branch :                                                      SDTRE
            526 NEW YORK AVE
            TRENTON, NJ 08638                                                                                                   Phone # :                                             (215)-355-5767
            FAX: (609)-393-0709                                                                                                 Fax # :                                               (215)-355-5764
            Phone: (609)-392-0623
                                                                                                                                Delivery # :                                           12871698-001
                                                                                                                                                               REMIT TO:

                                                                                                                                 SUPERIOR DISTRIBUTION
                                                                                                                                 P.O. BOX 405850
                                                                                                                                 ATLANTA, GA 30384-5850
            BILL TO:                                                                                                             (833)-290-7459


                                                                                                             SHIP TO: 1

            FOUR SEASONS CONSTR GRP, INC.                                                                    FOUR SEASONS CONSTR GRP, INC.
            111 BUCK ROAD                                                                                    Grandby Lane
            SUITE 700
            HUNTINGDON, PA 19006                                                                             Willingboro, nj 19006


         PO NUMBER                   REFERENCE NUMBER                                       JOB NUMBER                             ORDER DATE              SHIP DATE                    SALES
         Granby Lane                                                                         Willingboro                             10/24/18               10/24/18                 J MCNUTT
     AGENTS             ORDER TYPE                ORDERED BY                           SHIP VIA                                 FREIGHT TERM                                    CREATED BY
    K MOSS              WILLCALL                       Juan                          WILL CALL                                                                                      Kmoss
   QTY       QTY                                                                                                           CONVERTED                                                 EXTENDED
                         UOM                               ITEM / DESCRIPTION                                                                           PRICE / UOM
 ORDERED   SHIPPED                                                                                                            QTY                                                     AMOUNT
    2         2           BD GAFTHARSHWBA                                                                                       2.00 /BD                      31.3579 /BD                   62.72
                             GAF TIMBERLINE HD AR SHAKEWOOD
                             3 BD/SQ BALTIMORE

     1            1       RL   GAFCORVG1012                                                                                            1.00 /RL               41.7582 /RL                          41.76
                               GAF COBRA RIDGE VENT GUNABLE
                               10-1/2" X 20'

                               ******SUB-TOTAL******                                                                                                                                              104.48

                               Sales Tax                                                                                               3.3125%                                                       3.46

                               >>Stock materials may be returned to any SRS branch within 30 days of purchase if it is new and resalable condition. A 20% restocking fee will be applied to all returned




                                Thank you for your business! If our service or your total experience
                                   with our company did not meet your needs or expectations,
                          please email us at customerfeedback@srsicorp.com or call us at 469-854-2542.




TERMS: 1% 10TH, NET 30TH Due Date: 11/30/18
                                                                                                                                                         BALANCE                               $107.94
You may deduct 1.04 if paid by 11/10/18


              TO VIEW AND PAY ONLINE GO TO:          https://srsicorp.billtrust.com USE THIS ENROLLMENT TOKEN:                                PHL XHB BSH
                                                                                                                                                                                          Page 1 of 1
